[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________          FILED
                                                    U.S. COURT OF APPEALS
                                 No. 10-11682         ELEVENTH CIRCUIT
                                                         MARCH 10, 2011
                             Non-Argument Calendar
                                                           JOHN LEY
                           ________________________
                                                            CLERK

                      D. C. Docket No. 3:09-cr-00111-RV-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

ALIRIO SILVA-MONTOYA,

                                                              Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (March 10, 2011)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Alirio Silva-Montoya in this

direct criminal appeal, has filed a motion to withdraw from further representation
of the appellant, because counsel believes that the appeal is without merit. Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967).

      Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguably meritorious issues of merit, counsel’s motion to

withdraw is GRANTED, and Silva-Montoya’s conviction and sentence are

AFFIRMED.




                                          2